 Case 5:15-cv-02054-VAP-AGR Document 81 Filed 04/17/20 Page 1 of 4 Page ID #:3578



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11                                                 NO. EDCV 15-2054-VAP (AGR)
      JOHNNY LOUIS RAMIREZ,                  )
12                                           )
                Petitioner,                  )
13                                           )
                       v.                    )
14                                           )     ORDER ACCEPTING FINDINGS
      CLARK E DUCART, Warden,                )     AND RECOMMENDATION OF
15                                           )     MAGISTRATE JUDGE
                Respondent.                  )
16                                           )
                                             )
17                                           )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended

19   Petition for Writ of Habeas Corpus, the other records on file herein, the Report

20   and Recommendation (“Report”) of the United States Magistrate Judge and the

21   Objections. Further, the Court has engaged in a de novo review of those portions

22   of the Report to which objections have been made. The Court accepts the

23   findings and recommendation of the Magistrate Judge.

24         Petitioner argues that the Report’s discussion of Ground One is legally

25   incorrect under McCoy v. Louisiana, 138 S. Ct. 1500 (2018). (Report at 17-21.)

26   In McCoy, the Supreme Court held that “a defendant has the right to insist that

27   counsel refrain from admitting guilt, even when counsel’s experience-based view

28   is that confessing guilt offers the defendant the best chance to avoid the death
 Case 5:15-cv-02054-VAP-AGR Document 81 Filed 04/17/20 Page 2 of 4 Page ID #:3579



1    penalty.” Id. at 1505. Petitioner argues that McCoy’s holding supports his
2    contention in Ground One that the trial court improperly denied his Marsden1
3    motions because McCoy now gives the criminal defendant “the right to make the
4    tactical choices” as to what “evidence to present and investigate, and trial
5    strategies to pursue.” (Obj. at 4, 11.) Petitioner misreads McCoy. Contrary to
6    Petitioner’s argument, McCoy makes clear that “[p]reserving for the defendant the
7    ability to decide whether to maintain his innocence should not displace counsel’s,
8    or the court’s, respective trial management roles.” McCoy, 138 S. Ct. at 1509.
9    “Trial management is the lawyer’s province: Counsel provides his or her
10   assistance by making decisions such as ‘what arguments to pursue, what
11   evidentiary objections to raise, and what agreements to conclude regarding the
12   admission of evidence.’” Id. at 1508 (citation omitted); Id. at 1509 (“‘[n]umerous
13   choices affecting conduct of the trial’ do not require client consent, including ‘the
14   objections to make, the witnesses to call, and the arguments to advance’”)
15   (quoting Gonzalez v. United States, 553 U.S. 242, 249 (2008)); see also Carter v.
16   Davis, 946 F.3d 489, 508 (9th Cir. 2019) (noting Supreme Court has never held
17   that irreconcilable conflict with attorney over trial strategy constitutes denial of
18   right to effective counsel).
19         Petitioner argues in his objections that the trial court’s Marsden hearings
20   were deficient. Petitioner contends that the trial court’s inquiry “left many
21   questions unanswered” (Obj. at 11), but the record of the hearings belie his
22   assertion. Petitioner’s citation to United States v. Musa, 220 F.3d 1096 (9th Cir.
23   2000), is inapposite. The court in Musa “made no inquiry at all.” Id. at 1102.
24         In support of Ground Four based on witness identification, Petitioner files a
25   motion to expand the record to include Exhibit 15, consisting of (1) the last page
26   of a police report by S. Barron dated July 23, 2010 indicating Serge identified
27
           1
28             People v. Marsden, 2 Cal. 3d 118 (1970).

                                                2
 Case 5:15-cv-02054-VAP-AGR Document 81 Filed 04/17/20 Page 3 of 4 Page ID #:3580



1    Petitioner in a photographic six-pack with unidentified handwriting; (2) a
2    photographic six-pack with names and numbers underneath each photo and
3    unidentified handwriting; and (3) the last page of a police report by D. Caballero
4    dated July 23, 2010. (Dkt. No. 80 at 4-6.) The photographic six-pack is already
5    attached to the First Amended Petition (“FAP”). (Compare FAP, Dkt. No. 68-3 at
6    35 with Dkt. No. 80 at 5.) The three documents do not alter the analysis in the
7    Report even if they are considered. The Report assumed that police showed the
8    victim, Mr. La Lanne, a suggestive photographic six-pack. (Report at 22.)2
9    Petitioner argues that his case is “in line” with the Supreme Court’s decision in
10   Manson v. Brathwaite, 432 U.S. 98 (1977). Brathwaite involved an identification
11   from a single photograph, which is generally viewed with suspicion.
12   Nevertheless, based on the circumstances, the Supreme Court did not find a
13   substantial likelihood of irreparable misidentification and concluded “such
14   evidence is for the jury to weigh.” Id. at 116; Report at 21-23.
15         Finally, Petitioner complains that the Report’s discussion of Ground Five is
16   incomplete because there is an unnamed witness in Exhibit 6 to the FAP that
17   Petitioner believes is not Mahler or Haire. (Obj. at 16.) Exhibit 6 is a
18   communication from defense counsel to the investigator asking him to listen to
19   the interview he just received of a witness who could not identify Petitioner from a
20   photographic lineup. (Dkt. No. 68-3 at 37.) Petitioner’s belief that the witness is
21   someone who has not been identified is speculative and does not support an
22   ineffective assistance of trial counsel claim.
23         Petitioner’s remaining objections are without merit.
24
25
           2
26            Neither Mr. La Lanne nor Officer Barron was questioned about a
     photographic six-pack at trial. It is unknown whether Mr. La Lanne would testify
27   that he saw a photographic six-pack and, if so, whether he saw the photographic
     six-pack attached to Petitioner’s motion with names and numbers underneath
28   each photograph.

                                               3
Case 5:15-cv-02054-VAP-AGR Document 81 Filed 04/17/20 Page 4 of 4 Page ID #:3581
